

116 HR 7019 IH: Strategic Petroleum Reserve Reform Act
U.S. House of Representatives
2020-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7019IN THE HOUSE OF REPRESENTATIVESMay 26, 2020Mr. Scalise (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Energy to carry out a program to lease underutilized Strategic Petroleum Reserve facilities, and for other purposes.1.Short titleThis Act may be cited as the Strategic Petroleum Reserve Reform Act.2.Use of underutilized Strategic Petroleum Reserve facilitiesSection 168 of the Energy Policy and Conservation Act (42 U.S.C. 6247a) is amended to read as follows:168.Use of underutilized facilities(a)AuthorityNotwithstanding any other provision of this title, the Secretary may establish and carry out a program to make available, by lease or otherwise, underutilized Strategic Petroleum Reserve storage facilities and related facilities to the private sector, or a foreign government or its representative, for any term and under such other conditions as the Secretary considers necessary or appropriate. Petroleum products stored under this section are not part of the Strategic Petroleum Reserve.(b)Protection of facilitiesAny lease entered into under the program established under subsection (a) shall contain provisions providing for fees to fully compensate the United States for all related costs of storage and removals of petroleum products (including the proportionate cost of replacement facilities necessitated as a result of any withdrawals) incurred by the United States as a result of such lease.(c)Access by the United StatesThe Secretary shall ensure that leasing of facilities under the program established under subsection (a) does not impair the ability of the United States to withdraw, distribute, or sell petroleum products from the Strategic Petroleum Reserve in response to an energy emergency or to the obligations of the United States under the Agreement on an International Energy Program.(d)National securityThe Secretary shall ensure that leasing of facilities under the program established under subsection (a) to a foreign government or its representative will not impair national security.(e)Deposits of amounts received(1)In generalExcept as provided in paragraph (2), amounts received through the leasing of facilities under the program established under subsection (a) shall be deposited in the general fund of the Treasury during the fiscal year in which such amounts are received.(2)CostsThe Secretary may use for costs described in subsection (b) (other than costs described in subsection (f)), without further appropriation, amounts received through the leasing of facilities under the program established under subsection (a).(f)Preparation of facilitiesThe Secretary shall only use amounts available in the Energy Security and Infrastructure Modernization Fund established by section 404 of the Bipartisan Budget Act of 2015 for costs described in subsection (b) of this section that relate to addition of facilities or changes to facilities or facility operations necessary to lease such facilities, including costs related to acquisition of land, acquisition of ancillary facilities and equipment, and site development, and other necessary costs related to capital improvement..3.Pilot program to lease Strategic Petroleum Reserve facilities(a)In generalPart B of title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.) is amended by adding at the end the following:170.Pilot program to lease storage and related facilities(a)EstablishmentIn carrying out section 168 and not later than 180 days after the date of enactment of the Strategic Petroleum Reserve Reform Act, the Secretary shall establish and carry out a pilot program to make available for lease—(1)capacity for storage of up to 200,000,000 barrels of petroleum products at Strategic Petroleum Reserve storage facilities; and(2)related facilities.(b)ContentsIn carrying out the pilot program established under subsection (a), the Secretary shall—(1)identify appropriate Strategic Petroleum Reserve storage facilities and related facilities to lease, in order to make maximum use of such facilities;(2)identify and implement any changes to facilities or facility operations necessary to so lease such facilities, including any such changes necessary to ensure the long-term structural viability and use of the facilities for purposes of this part and part C;(3)make such facilities available for lease; and(4)identify environmental effects, including benefits, of leasing storage facilities and related facilities.(c)ReportNot later than 1 year after the date of enactment of the Strategic Petroleum Reserve Reform Act, the Secretary shall submit to Congress a report on the status of the pilot program established under subsection (a)..(b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act is amended by adding after the item relating to section 169 the following:Sec. 170. Pilot program to lease storage and related facilities..